United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1739
                                   ___________

Naomi L. Tellez,                        *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
       v.                               * Southern District of Iowa.
                                        *
Jo Anne B. Barnhart, Commissioner       *
of the Social Security Administration, *
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: December 13, 2004
                                Filed: April 8, 2005
                                 ___________

Before MORRIS SHEPPARD ARNOLD, BEAM, and RILEY, Circuit Judges.
                         ___________

BEAM, Circuit Judge.

      Naomi Tellez appeals the district court's1 order upholding the decision of the
Commissioner of the Social Security Administration (Commissioner) denying
supplemental security income (SSI) benefits following a hearing before an
administrative law judge (ALJ), and a subsequent denial of review by the Appeals
Council. We affirm because the Commissioner's decision is supported by substantial
evidence.

      1
       The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
I.    BACKGROUND

       Tellez filed her application for SSI disability benefits in March 2000, alleging
disability since 1970. The Commissioner initially denied benefits and the ALJ
affirmed that denial. The ALJ held that Tellez's impairments included major
depressive disorder with dysthymia; a personality disorder; asthma; obesity; and a
medically determinable impairment with complaints of lower back, foot, and ankle
pain. Tellez has worked since her alleged onset in various part-time positions
including work at a doughnut shop, a telemarketing business, a food department at
a local college, and two fast food chains.

       Following the regulatory five-step sequential evaluation, the ALJ concluded
that Tellez had not engaged in "substantial gainful activity" at any time relevant to the
decision, and that although her impairments were severe, the combined clinical
findings did not reach the level of severity contemplated in the Listings. See 20
C.F.R. Pt. 404, Subpt. P, App. 1. Finally, the ALJ held that Tellez's impairments do
not prevent her from doing her past relevant work, nor do they prevent her from doing
any other work that exists in significant numbers in the national economy. The ALJ
noted that Tellez's activities of daily living were inconsistent with an allegation of
total disability and that there were issues of non-compliance throughout the record.
The ALJ did not give significant weight to the limitations noted by Tellez's treating
physician and others because they were inconsistent with Tellez's work history and
the evidence as a whole.

       On appeal, Tellez challenges the ALJ's opinion, arguing that the ALJ: (1) erred
in his determination that she had achieved substantial gainful activity,2 (2) should


      2
       We have reviewed but do not discuss this argument, as the ALJ's
determination regarding substantial gainful activity had no bearing on the ultimate
denial of Tellez's claim. The ALJ determined that Tellez had not engaged in

                                          -2-
have given the treating psychiatrist and nurse practitioner's opinions controlling
weight, or at the very least great weight, (3) relied on his own view of the medical
evidence rather than the evidence from a mental health professional in assessing
Tellez's limitations, (4) failed to properly weigh the opinion of the vocational
counselor, (5) failed to evaluate Tellez's credibility under the Polaski standard, and
(6) failed to credit all of the other third-party observations contained in the record.



II.   DISCUSSION

       Our review is limited to determining whether the Commissioner's decision is
supported by substantial evidence on the record as a whole. Raney v. Barnhart, 396
F.3d 1007, 1009 (8th Cir. 2005). "Substantial evidence is relevant evidence that a
reasonable mind would accept as adequate to support the Commissioner's
conclusion." Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000). In reviewing the
Commissioner's decision, we do not substitute our own view of the evidence for that
of the Commissioner. Kelley v. Barnhart, 372 F.3d 958, 960 (8th Cir. 2004).
Whether the record supports a contrary result or whether we might decide the facts
differently is immaterial. We must affirm the Commissioner's decision if the
findings are supported by substantial evidence. Roberts v. Apfel, 222 F.3d 466, 468
(8th Cir. 2000).

       Tellez argues that the ALJ erred in failing to give controlling weight to the
opinions of her treating psychiatrist and nurse practitioner. An ALJ will give
controlling weight to a treating source's opinion if it "is well-supported by medically
acceptable clinical and laboratory diagnostic techniques and is not inconsistent with
the other substantial evidence" in the record. 20 C.F.R. § 416.927(d)(2). In addition
to the treatment notes included in the record, Tellez's treating psychiatrist and nurse


substantial gainful activity at any time relevant to this decision.

                                          -3-
practitioner jointly completed a questionnaire describing Tellez's residual functional
capacity (RFC), including limitations such as marked impairment in her ability to
relate to other people, attend activities of daily living, remember work-like
procedures, and to maintain regular work attendance. In spite of that assessment,
however, the ALJ recognized that although Tellez had reported difficulty in terms of
social functioning, her degree of limitation had been modest and had never caused her
to lose a job.

       The ALJ found Tellez's actual work history and work assessments from
Tellez's employers quite persuasive in his ultimate decision to deny benefits. The
record contains statements from at least three employers, two of whom praised
Tellez's work and noted her punctuality and the quality of her work. Thus, the reports
of her actual behavior in the workplace were clearly at odds with the extreme
limitations described by her psychiatrist and nurse practitioner. Given that
discrepancy, substantial evidence supports the ALJ's determination not to afford
controlling weight to those opinions.

       The record also adequately supports the ALJ's assessment concerning Tellez's
limitations. Tellez contends that the ALJ did not "fully and fairly develop the record"
concerning her limitations and that if the "ALJ did not believe that the professional
opinions available . . . were sufficient to allow him to form an opinion, he should
have further developed the record." However, there is no indication that the ALJ felt
unable to make the assessment he did and his conclusion is supported by substantial
evidence. "It is the ALJ's responsibility to determine a claimant's RFC based on all
relevant evidence, including medical records, observations of treating physicians and
others, and claimant's own descriptions of his limitations." Pearsall v. Massanari, 274
F.3d 1211, 1217 (8th Cir. 2001). The ALJ must first evaluate the claimant's
credibility before determining a claimant's RFC. Id. at 1218. Tellez fails to recognize
that the ALJ's determination regarding her RFC was influenced by his determination
that her allegations were "less than fully credible," and we give the ALJ deference in

                                         -4-
that determination. See Hogan v. Apfel, 239 F.3d 958, 962 (8th Cir. 2001) (deference
to ALJ is appropriate when he explicitly discredits claimant and gives good reasons
for doing so).

        In Polaski v. Heckler, 739 F.2d 1320 (8th Cir. 1984), this circuit set out the
factors to be considered in evaluating a claimant's subjective allegations, including
complaints of pain. Using the Polaski factors, the ALJ reviewed the following in
making this determination: Tellez's daily activities; duration, frequency and intensity
of pain; dosage and effectiveness of medication; precipitating and aggravating
factors; and functional restrictions. Id. at 1322. We note further that "[t]he credibility
of a claimant's subjective testimony is primarily for the ALJ to decide, not the courts."
Pearsall, 274 F.3d at 1218.

       The ALJ considered Tellez's testimony and found that it was inconsistent with
the record as a whole. In short, the ALJ concluded that Tellez's daily living
activities–including the care of her special needs children, bill paying, laundry, and
cooking–were inconsistent with her allegation of total disability. And Tellez noted
that her concern with working was not that she couldn't perform the work required,
but that she wasn't scheduled enough hours to sustain herself.

      The ALJ also noted Tellez's medical non-compliance. Not only would Tellez
regularly miss medication checks and psychiatric appointments, but she did not take
her medications as prescribed.3 Further, there were inconsistencies in the information
Tellez provided physicians and others treating her about her own physical health and
well-being and her work history. See Guilliams v. Barnhart, 393 F.3d 798, 801 (8th


      3
       We acknowledge Tellez's assertion that her reason for not medicating as
prescribed was due to her daughter's death in November 2000. Understandably, that
would be a traumatic event to overcome. However, that does not justify her non-
compliance during the entire period since her alleged onset date.

                                           -5-
Cir. 2005) (deference to ALJ's credibility determination is warranted if the
determination is supported by good reasons and substantial evidence).

       Finally, the ALJ did not ignore the testimony and reports of Tellez's other
witnesses, but rather considered those opinions and held that the testimony "was
credible but did not show that the claimant's impairments were so limiting as to
render her disabled." As to Tellez's own vocational rehabilitation counselor, the ALJ
determined that her opinion was "not consistent with the claimant's work history or
the evidence as a whole." The ALJ did consider, however, the opinion of vocational
expert G. Brian Paprocki, who testified in response to a hypothetical question that
given Tellez's particular limitations, a person could perform her past relevant work
as a commercial cleaner, as Tellez performed it, as a salad maker both as Tellez
performed it and as it is normally performed in the national economy, and as a power
press tender as Tellez performed it and as it is normally performed in the national
economy. Based on that testimony, the ALJ found that Tellez can perform her past
relevant work. Given all of the evidence, and regardless of how we would weigh the
same evidence, substantial evidence supports the Commissioner's decision.

III.   CONCLUSION

       The district court's judgment is affirmed.
                        ______________________________




                                        -6-